Title: To Thomas Jefferson from Philippe-Denis Pierres, 15 January 1787
From: Pierres, Philippe-Denis
To: Jefferson, Thomas



Monsieur
Paris, le 15 Janvier 1787.

J’ai l’honneur de vous adresser les cartons dont vous avez desiré l’impression. Je souhaitte que vous en soyez satisfait.
Quant aux Caracteres que vous demandez pour accompagner la petite Presse, je ne crois pas qu’il soit nécessaire de choisir ceux des Didot et des Foulis: J’en ai qui ont été gravés par Garamond, et dont la beauté ne cede en rien à ceux-là. Si cependant, Monsieur, vous tenez à cette idée, ayez la bonté de me la faire savoir, et alors vous voudriez bien vous adresser à eux mêmes; mais je n’en vois point la nécessité. Il seroit d’ailleurs difficile de déterminer le nombre qu’il faudroit de chaque caractere, attendu qu’il faut que les cases soient faites avant cela.
Agréez, Monsieur, Les assurances du respect infini avec lequel je suis, Monsieur, Votre Très-humble et très-obéissant serviteur,

Pierres

